Citation Nr: 0000393	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-13 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to August 
1969.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from an April 1998 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that the appellant's representative has 
included a claim for eligibility to Dependents' Education 
Assistance under Chapter 35 as being on appeal; however, the 
appellant did not appeal that part of the April 1998 
decision.  Thus, such claim is not before the Board.


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by the RO in a November 1983 rating decision.  The 
appellant was notified of her appellate rights, and did not 
appeal the decision.

2.  Evidence associated with the claims folder since the 
November 1983 rating decision is new and bears directly and 
substantially on the question of whether a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the cause of the veteran's 
death.

3.  The veteran died in September 1983, at the age of 34 
years.

4.  The veteran died of cardiopulmonary arrest, due to 
arrhythmia, as a consequence of atherosclerotic heart 
disease.

5.  At the time of his death, the veteran was 
service-connected for gunshot wound, face with extensive 
destruction, mandible and floor of mouth, assigned a 50 
percent disability rating; facial scars, residuals, gunshot 
wound, assigned a 30 percent rating; and gunshot wound, 
Muscle Group VII, left, rated as 10 percent disabling.

4.  Atherosclerotic heart disease was not shown during active 
service or within one year of service separation, nor is it 
shown to be of service origin.

5.  Atherosclerotic heart disease was not caused by or the 
result of the veteran's service-connected disorders.

6.  It is not shown that a disease or injury of service 
origin played any role in causing or hastening the veteran's 
death.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for the cause of the veteran's death is 
new and material, and therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§  3.104, 
3.156(a) (1999).

2.  Atherosclerotic heart disease was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

2.  A disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to the 
cause of death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§§ 3.310, 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that service connection for the death of 
her husband should be granted because he died due to a 
service-connected disability.  The veteran died in September 
1983, at the age of 34 years.  At the time of his death, the 
veteran was service-connected for gunshot wound, face with 
extensive destruction, mandible and floor of mouth, assigned 
a 50 percent disability rating; facial scars, residuals, 
gunshot wound, assigned a 30 percent rating; and gunshot 
wound, Muscle Group VII, left, rated as 10 percent disabling.

In a November 1983 rating decision, the RO denied entitlement 
to service connection for cause of the veteran's death.  The 
RO based its decision on the death certificate, which stated 
that the immediate cause of death was cardiopulmonary arrest 
being due to arrhythmia and atherosclerotic heart disease.  
The RO noted that review of the service medical records 
revealed no evidence cardiovascular disease and that 
cardiovascular disease was not shown to a compensable degree 
within one year following service.  The appellant was 
notified of that decision and of her appellate rights, but 
did not appeal the decision.  Therefore, the November 1983 
rating decision is final.  The appellant's claim may only be 
reopened if new and material evidence is submitted.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  New evidence will be presumed credible solely for the 
purpose of determining whether the claim should be reopened.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, 12 Vet. App. 203, 206 
(1999) (en banc), the United States Court of Appeals for 
Veterans Claims (the Court), citing Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), held that the two-step process set 
forth in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991) for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Under this holding, the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  Id.  Second, if new 
and material evidence has been presented, immediately upon 
reopening, the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Id.  Third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such 
evidence, the regulations require a showing that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. §§ 3.310(a), 3.312.  

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id. 

Since the final decision, the evidence submitted by the 
appellant consists of the terminal hospital reports, a death 
certificate, which was issued recently, showing a service-
connected disability as the cause of death, and testimony at 
a March 1999 RO hearing.  Accepting the death certificate as 
true in that the veteran died due to a service-connected 
disability, the Board finds that such is new and material 
evidence, as it provides a basis to reopen the appellant's 
claim for entitlement to service connection for cause of the 
veteran's death.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
Additionally, the Board finds that the appellant's claim is 
well grounded as the newly submitted death certificate is 
presumed credible for purposes of determining whether the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a); Winters, 
12 Vet. App. at 206.  Additionally, the Board finds that the 
duty to assist has been fulfilled.  

However, after having reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for service connection for cause of the 
veteran's death.  Specifically, the Board finds that the 
newly-issued death certificate, which attributes the 
veteran's death to a service-connected disability, is not 
credible.  First, the initial death certificate submitted in 
1983, which revealed that the cause of death was 
cardiopulmonary arrest due to arrhythmia and atherosclerotic 
heart disease, was made at the time of the veteran's death.  
Most importantly, this death certificate is consistent with 
the terminal hospital reports and with the autopsy report.  
The autopsy report clearly establishes that the veteran had 
atherosclerotic coronary artery disease and died as a result 
of an acute myocardial infarction.  Significant to the issue 
of credibility, the appellant admitted in her substantive 
appeal and at her March 1999 personal hearing before the RO 
that the examiner who prepared the newly-issued death 
certificate, specifically asked her what she wanted him to 
put down as the cause of death.  This completely undermines 
the credibility of the newly-issued death certificate and 
further substantiates the Board's determination that the 
newly-issued death certificate is not credible.  Thus, the 
evidence establishes that the proper cause of death is that 
of cardiopulmonary arrest due to arrhythmia and 
atherosclerotic heart disease.

Additionally, there is no evidence that the veteran's 
service-connected disabilities contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  
Moreover, the evidence of record establishes that heart 
disease was not incurred in or aggravated by service nor that 
such was shown to a compensable degree within one year 
following service.  There is no evidence of record that 
atherosclerotic heart disease was caused by or the result of 
the veteran's service-connected disorders.  Accordingly, 
entitlement to service connection for the cause of the 
veteran's death is not warranted. 



ORDER

New and material evidence having been submitted, the claim 
for service connection for the cause of the veteran's death 
is reopened.  Entitlement to service connection for cause of 
the veteran's death is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 

